DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 6 must be shown or the feature(s) canceled from the claim(s).  Moreover, the limitation, “wherein the lateral support surface . . . spans the depth of the pair of shelf supporting members”, as recited in claim 1, must also be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEMAC (FR 2432064 A1) in view of Petri (US 20070261199 A1).
Regarding claim 1, GEMAC discloses a shelving system comprising: a. a rack comprising: 
i. a pair of spaced apart inverted U shaped brackets (2+ 12, Fig. 1), each U shaped bracket having a top portion (Fig. 1) coupled in-between a rear leg (22) and a front leg (12) and forming a gap in-between the rear leg and the front leg, wherein the top portion, the rear leg, and front leg of each U shaped bracket are disposed in a first plane; 
ii. one or more horizontal coupling members (3) coupled in-between the pair of U shaped brackets, wherein the one or more horizontal coupling members and the front leg of each U shaped bracket are disposed in a second plane that is orthogonal to the first plane; 
iii. one or more first horizontal supporting members (1) coupled to and extending outward from a first U shaped bracket of the pair of U shaped brackets, wherein the one or more first horizontal supporting members are disposed in a third plane that is orthogonal to the first and second planes; and 

a lateral support surface (rack portion between supporting members 1).
GEMAC fails to disclose b. a pair of shelf supporting members, a first shelf supporting member of the pair of shelf supporting members having a cavity configured to receive one of the one or more first horizontal supporting members, a second shelf supporting member of the pair of shelf supporting members having a cavity configured to receive one of the one or more second horizontal supporting members, wherein a lateral support surface spans a lateral space in-between the pair of shelf supporting members, wherein the lateral support surface comprises a solid surface that spans the depth of the pair of shelf supporting members. 
Petri teaches a sliding shelf, comprising: a pair of shelf supporting members, a first shelf supporting member (10, Fig. 1) of the pair of shelf supporting members having a cavity configured to receive one of the one or more first horizontal supporting members (3), a second shelf supporting member (10) of the pair of shelf supporting members having a cavity configured to receive one of the one or more second horizontal supporting members (3), wherein a lateral support surface (2) spans a lateral space in-between the pair of shelf supporting members, wherein the lateral support surface comprises a solid surface that spans the depth of the pair of shelf supporting members (Figs. 1, 2) (note: this limitation is examined to mean that the solid surface of the lateral support surface spans a substantial depth of the shelf supporting members since the drawings of the present application do not show that the solid surface of the lateral support surface spans the entire depth of the shelf supporting members).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify GEMAC to further comprise b. a pair of shelf supporting members, a first shelf supporting member of the pair of shelf supporting members having a cavity configured 
Regarding claim 2, modified GEMAC discloses (see Petri for citations) wherein the pair of shelf supporting members each have an upper internal surface (Fig. 3) and a downward extending appendage (14, Fig. 3C) extending from the upper internal surface, wherein each of the one of the one or more first horizontal supporting members and the one of the one or more second horizontal supporting members has a top surface with a recess (11, Fig. 3C) positioned in the top surface, wherein each recess is configured to receive one of the downward extending appendages to latch the pair of shelf supporting members to the one of the one or more first horizontal supporting members and the one of the one or more second horizontal supporting members. 
Regarding claim 3, modified GEMAC discloses wherein each of the one of the one or more first horizontal supporting members and the one of the one or more second horizontal supporting members comprises a bar (Petri, 3) EXCEPT having a hollow core and a respective recess extending into the hollow core.  However, GEMAC teaches the technique of forming a horizontal support bar (21, Fig. 2) having a hollow core and a recess extending into the hollow core.  

Regarding claim 7, modified GEMAC discloses wherein: a. the first shelf supporting member of the pair of shelf supporting members comprises a sleeve (Petri, 10) configured to be positioned over or around the one of the one or more first horizontal supporting members (Petri, 3); and b. the second shelf supporting member of the pair of shelf supporting members comprises a sleeve (Petri, 10) configured to be positioned over or around the one of the one or more second horizontal supporting members (Petri, 3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEMAC (FR 2432064 A1) in view of Petri (US 20070261199 A1), as applied to claim 1, and further in view of Kyle (US 20140126129 A1).
Regarding claim 6, modify GEMAC fails to disclose the limitations of claim 6.  However, the difference between the locking mechanism disclosed in Petri (as discussed in the rejection of claim 2) and the locking mechanism of claim 6 is that in claim 6, the appendage is on the horizontal supporting member whereas in claim 2, the appendage is on the shelf supporting member.  The appendages in both configurations are designed to be inserted into a corresponding recess.  Claim 6 could be said to be a mirror opposite configuration of claim 2.  Both configurations would perform equally well.  
Nevertheless, Kyle teaches a drawer stop comprising: an upward extending appendage (142, Fig. 4) that is configured to be inserted into a recess (140, Fig. 4).   It would have been obvious to a person skilled in the art at the time of effective filing of the application to rearrange the locking mechanism disclosed in Petri, wherein the pair of shelf supporting members each have an upper surface with a recess, wherein each of the one of the one or more first horizontal supporting members and the one of the one or more second horizontal supporting members has 




















Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762